— Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated July 31, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to terminate petitioner’s grant of assistance in the category of home relief. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to reinstate petitioner’s grant of assistance and to reimburse her for any moneys which may have been withheld. The State commissioner’s determination was not supported by substantial evidence in that the petitioner’s uncontradicted testimony was not incredible. Margett, J.P., O’Connor, Weinstein and Thompson, JJ., concur.